              Case 1:19-cv-01062-EPG Document 21 Filed 06/08/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6
                                                         Case No.: 1:19-cv-1062-EPG
 7   JAMES B. KIRTLEY,
 8                  Plaintiff,
 9          vs.                                          ORDER GRANTING DEFENDANT’S
                                                         MOTION FOR EXTENSION TO FILE
10                                                       RESPONSIVE BRIEF
     ANDREW SAUL,
11   Commissioner of Social Security,
12
                    Defendant.
13
14          The Court has before it Defendant’s Motion for Extension of Time to File Responsive
15   Brief (ECF No. 20). Defendant requests a 14-day extension of time, to June 22, 2020, to file a
16   response to Plaintiff’s Motion for Summary Judgment. Defendant represents that the extension
17   of time is needed because Defendant’s counsel was out of the office part of last week dealing
18   with an unexpected medical issue, and that this impeded counsel’s ability to complete this and
19   other assignments and comply with office requirements for internal review. Defendant’s counsel
20   also indicates that she contacted Plaintiff’s counsel and that Plaintiff’s counsel was not willing to
21   consent to the requested extension of time.
22          Th Court finds good cause for, and accordingly GRANTS an extension of time, to June
23   22, 2020, for Defendant to file a response brief. However, no further extensions of time will be
24   granted. All subsequent deadlines are extended accordingly.
25
     IT IS SO ORDERED.
26
27      Dated:     June 8, 2020                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
28
